         Case 1:20-cr-00696-VSB Document 20 Filed 03/23/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        March 19, 2021

BY ECF
                                                                                       3/23/2021
Hon. Vernon S. Broderick                           The status conference scheduled for March 24, 2021 is hereby
United States District Judge                       adjourned to April 19, 2021 at 10:30 a.m. The adjournment is necessary
Southern District of New York                      to permit counsel sufficient time to review discovery, and continue to
40 Foley Square                                    discuss a possible pretrial disposition of this matter. The Court finds
New York, New York 10007                           that the ends of justice served by granting a continuance outweigh the
                                                   best interests of the public and the defendant in a speedy trial.
   Re: United States v.   Lahens, 20 Cr. 696 (VSB) Accordingly, it is further ordered that the time between March 24, 2021
                                                   and April 19, 2021 is hereby excluded under the Speedy Trial Act, 18
Dear Judge Broderick:                              U.S.C. 3161 (h)(7)(A), in the interest of justice

         The Court has scheduled a status conference in the above-captioned case for Wednesday,
March 24, 2021. The parties jointly request an adjournment of the conference date. The parties
are still negotiating a potential disposition for this case, as well as for the defendant’s pending
robbery charge in Suffolk County, Massachusetts. The parties believe an approximately three-
week adjournment to April 15, 2021 or another GD\ convenient IRU the Court, will provide adequate
time to determine whether a disposition can be reached.

        The Government asks the Court to exclude time under the Speedy Trial Act between the
originally scheduled date of this conference and any rescheduled date. An exclusion is in the
interest of justice because it will allow the defendant time to review discovery and for the parties
to discuss a potential disposition for this case. The defendant consents to the exclusion.

                                                Respectfully Submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                            by: /s/ Matthew R. Shahabian
                                                Matthew R. Shahabian
                                                Assistant United States Attorney
                                                (212) 637-1046

CC:    Clay Kaminsky, Counsel for Defendant Akeem Lahens (by ECF)
